     Case 1:20-cv-00989-CCC-MCC Document 64 Filed 03/29/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CONSTANCE WILSON ANDRESEN,                  :   CIVIL ACTION NO. 1:20-CV-989
                                            :
                    Plaintiff               :   (Judge Conner)
                                            :
             v.                             :
                                            :
COMMONWEALTH OF                             :
PENNSYLVANIA, et al.,                       :
                                            :
                    Defendants              :

                                       ORDER

      AND NOW, this 29th day of March, 2021, upon consideration of the report

(Doc. 44) of Magistrate Judge Martin C. Carlson, recommending that the court

grant the motion (Doc. 11) to dismiss filed by defendant County of Huntingdon and

dismiss the complaint (Doc. 1) of pro se plaintiff Constance Wilson Andresen as to

the County with prejudice, based, inter alia, on failure to allege that her claimed

injury in this case is attributable to a custom or policy of the County, and the fact

that Andresen’s allegations appear to be premised solely on the fact that the alleged

wrongs occurred in the County, and the court noting that Andresen has filed a

“reply opposition” to the report, (see Doc. 54), which we construe as an objection,

see FED. R. CIV. P. 72(b)(2), and following de novo review of the contested portions

of the report, see E.E.O.C. v. City of Long Branch, 866 F.3d 93, 99 (3d Cir. 2017)

(quoting 28 U.S.C. § 636(b)(1)), and affording “reasoned consideration” to the

uncontested portions, id. (quoting Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir.

1987)), the court finding Judge Carlson’s analysis to be well-reasoned and fully
     Case 1:20-cv-00989-CCC-MCC Document 64 Filed 03/29/21 Page 2 of 2




supported by the applicable law, and finding Andresen’s objection to be without

merit, it is hereby ORDERED that:

      1.    Magistrate Judge Carlson’s report (Doc. 44) is ADOPTED.

      2.    The County’s motion (Doc. 11) is GRANTED and Andresen’s
            complaint against the County is DISMISSED with prejudice.

      3.    This matter is REMANDED to Magistrate Judge Carlson for further
            pretrial management.




                                      /S/ CHRISTOPHER C. CONNER
                                      Christopher C. Conner
                                      United States District Judge
                                      Middle District of Pennsylvania
